UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52444 JBI, INC. (Exact name of registrant as specified in its charter) Nevada 90-0822950 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 Iroquois Street Niagara Falls, NY 14303 (Address of principal executive offices) (Zip Code) (716) 278-0015 ( Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.) Yes o No x As of August 14, 2013, there were 90,473,942 shares of Common Stock, $0.001 par value per share, issued and outstanding. JBI Inc. IndexPage Part I Financial Information Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets – June 30, 2013 (Unaudited) and December 31, 2012 4 Condensed Consolidated Statements of Operations – Three and Six Month Periods Ended June 30, 2013 and 2012 (Unaudited) 5 Condensed Consolidated Statements of Changes in Stockholders’ Equity – Six Month Period Ended June 30, 2013 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows – Six Month Periods Ended June 30, 2013 and 2012 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4. Controls and Procedures 44 Part II Other Information Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 46 Signatures 47 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Form 10-Q (“Report”) contains “forward looking statements” within the meaning of applicable securities laws.Such statements include, but are not limited to, statements with respect to the Company’s beliefs, plans, strategies, objectives, goals and expectations, including expectations about the future financial or operating performance of the Company and its projects, capital expenditures, capital needs, government regulation of the industry, environmental risks, limitations of insurance coverage, and the timing and possible outcome of regulatory matters, including the granting of patents and permits.Words such as “expect”, “anticipate”, “intend”, “attempt”, “may”, “will”, “plan”, “believe”, “seek”, “estimate”, and variations of such words and similar expressions are intended to identify such forward looking statements. These statements are not guarantees of future performance and involve assumptions, risks and uncertainties that are difficult to predict. These statements are based on and were developed using a number of factors and assumptions including, but not limited to: stability in the U.S. and other foreign economies; stability in the availability and pricing of raw materials, energy and supplies; stability in the competitive environment; the continued ability of the Company to access cost effective capital when needed; and no unexpected or unforeseen events occurring that would materially alter the Company’s current plans. All of these assumptions have been derived from statements currently available to the Company including information obtained by the Company from third party sources. Although management believes that these assumptions are reasonable, these assumptions may prove to be incorrect in whole or in part. As a result of these and other factors, actual results may differ materially from those expressed, implied or forecasted in such forward looking statements, which reflect the Company’s expectations only as of the date hereof. Factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forwardlooking statements include risks associated with general business, economic, competitive, political and social uncertainties; risks associated with changes in project parameters as plans continue to be refined; risks associated with failure of plant, equipment or processes to operate as anticipated; risks associated with accidents or labor disputes; risks associated in delays in obtaining governmental approvals or financing, or in the completion of development or construction activities; risks associated with financial leverage and the availability of capital; risks associated with the price of commodities and the inability of the Company to control commodity prices; risks associated with the regulatory environment within which the Company operates; risks associated with litigation including the availability of insurance; and risks posed by competition. These and other factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward looking statements are discussed in more detail in the section entitled “Risk Factors” in Part IA of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012. The Company does not intend to, and the Company disclaims any obligation to, update any forwardlooking statements, whether written or oral, or whether as a result of new information, future events or otherwise, except as required by law. Unless otherwise noted, references in this registration statement to “JBI” the “Company,” “we,” “our” or “us” means JBI, Inc., a Nevada corporation. 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements JBI, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS June 30, (Unaudited) December 31, (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Cash held in attorney trust (Note 2) Restricted cash (Note 7) Accounts receivable, net of allowance for doubtful accounts of $27,810 (December 31, 2012 - $57,991) (Note 2) Inventories, net of reserve of $56,623 (December 31, 2012 - $56,623) (Note 4) Short-term note receivable, net of reserve of $500,000 (Note 6) - Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET (Note 5) OTHER ASSETS Deposits (Note 2) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Customer advances Mortgage payable and capital leases – current portion (Note 9) TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Other long-term liabilities (Note 2) Mortgage payable and capital leases (Note 9) TOTAL LIABILITIES Subsequent Events (Note 18) Commitments and Contingencies (Note 10) STOCKHOLDERS' EQUITY (Note 11) PREFERRED STOCK (5,000,000 shares authorized, 3,300,000 issued and outstanding) Preferred Stock, Series B, par $0.001; 2,300,000 shares, authorized, convertible into 16,100,000 shares of Common Stock, 2,300,000 shares issued and outstanding (December 31, 2012 – Nil) - Preferred Stock, Series B, beneficial conversion feature (“BCF”) discount ) - Preferred Stock, Series B subscribed - Preferred Stock, Series A, par $0.001; 1,000,000 shares authorized, 1,000,000 shares issued and outstanding at June 30, 2013 and December 31, 2012 COMMON STOCK Common Stock, par $0.001; 150,000,000 authorized, 89,953,142 shares at June 30, 2013 and 89,855,816 shares at December 31,2012 Common Stock Subscribed, Nil shares at cost at June 30, 2013 and 85,415 shares at cost at December 31, 2012 - Common Stock Warrants to purchase shares of Common Stock for $2.00 per share, 1,997,500 Warrants outstanding at June 30, 2013 and December 31, 2012 Additional paid in capital(Note 2) Accumulated deficit(Note 2) ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 JBI, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three and Six Month Periods Ended June 30, (Unaudited) Six Months Ended June 30, Six Months Ended June 30, Three Months Ended June 30, Three Months Ended June 30, SALES P2O $ Other - - COST OF SALES P2O Other - - 304,178 GROSS PROFIT(LOSS) OPERATING EXPENSES Selling, general and administrative expenses (Note 2) Depreciation of property, plant and equipment and accretion of long term liability Research and development expenses (Note 2) Impairment loss – property, plant and equipment (Note 5) - - TOTAL OPERATING EXPENSE LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Gain on fair value measurement of equity derivative liability (Note 11) - - Interest income (expense), net ) Other income, net LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) INCOME TAXES FROM CONTINUING OPERATIONS (Note 8) - NET LOSS FROM CONTINUING OPERATIONS ) NET LOSS FROM DISCONTINUED OPERATIONS (Note 16) ) ) NET LOSS $ ) $ ) $ ) $ ) Basic & diluted loss per share from continuing operations $ ) $ ) $ ) $ ) Basic & diluted loss per share from discontinued operations $ ) $ - $ ) $ - Basic & diluted loss per share $ ) $ ) $ ) $ ) Basic & diluted weighted average number of common shares outstanding (Note 2) The accompanying notes are an integral part of the condensed consolidated financial statements. 5 JBI, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Six Month Period Ended June 30, 2013 (Unaudited) Common Stock $0.001 Par Value Common Stock Subscribed Common Stock Warrants Preferred Stock – Series A $0.001 Par Value Preferred Stock – Series B $0.001 Par Value Preferred Stock Series B – Beneficial Conversion Preferred Stock Subscribed Additional Paid in Accumulated Total Stockholders’ Shares Amount Shares Amount Warrants Amount Shares Amount Shares Amount Feature Shares Amount Capital Deficit Equity BALANCE – DECEMBER 31, 2012(Note 2) $ - $ - $ - $ $ $ ) $ Common stock issued for services, subscribed in the prior year, $0.73 per share 34 ) ) - Preferred Stock –Series B, issued during 2013 (net of issue costs) - ) ) ) - - - Preferred Stock – Series B – issued during 2013 (net of issue costs) - ) - - - Common stock issued for services, subscribed in the prior year, $0.70 per share 51 - Common stock issued for services, $0.46 per share 12 - Preferred stock – Series B – Deemed Dividend - ) - - Stock compensation expense related to granting of stock options. - Net loss - ) ) BALANCE - JUNE 30, 2013 $ - $ - $ ) - $ - $ $ ) $ The accompanying notes are an integral part of the condensed consolidated financial statements. 6 JBI, Inc. and Subsidiaries CONDENSEDCONSOLIDATED STATEMENTS OF CASH FLOWS Six Month Periods Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss from continuing operations $ ( 5,270,236 ) $ ( 6,800,270 ) Net loss from discontinued operations ) ( 83,103 ) Items not affecting cash: Depreciation of property plant and equipment and accretion of long-term liability Other income ) ) Impairment charges - Foreign exchange gain - Mark-to-market adjustment of equity derivative liability - ) Provision for uncollectible accounts Stock based compensation Total non-cash items from continuing operations Non-cash items impacting discontinued operations Working capital changes: Cash held in attorney trust ) Accounts receivable Recovery of uncollectible accounts - ) Inventories ) Prepaid expenses and other current assets Security deposits and other assets - ) Accounts payable ) ) Accrued expenses ) Other long-term liabilities and customer advances ) ) Total working capital changes ) ) Changes attributable to discontinued operations - NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Property, plant and equipment additions ) ) Deposits for property, plant and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Preferred Stock – Series B proceeds, net - Stock proceeds, net - Repayment of stock subscriptions payable advances - ) Repayment of note payable - ) Proceeds from short term loans - NET CASH PROVIDED BY FINANCING ACTIVITIES NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information ( see also Note 15 ): Cash paid for income taxes $ - $ - Cash paid for interest $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 7 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION JBI, Inc. (the “Company” or “JBI”) was originally incorporated as 310 Holdings, Inc. (“310”) in the State of Nevada on April 20, 2006.310 had no significant activity from inception through 2009.In April 2009, John Bordynuik purchased 63% of the issued and outstanding shares of 310.During 2009, the Company changed its name to JBI, Inc. and began operations of its main business operation, Plastic2Oil (“P2O”).Plastic2Oil is a combination of proprietary technologies and processes developed by JBI which convert waste plastics and waste oil into fuel.JBI currently, as of the date of this filing, operates three processors at its Niagara Falls, NY, facility (the “Niagara Falls Facility”). On August 24, 2009, the Company acquired Javaco, Inc. (“Javaco”), a distributor of electronic components, including home theater and audio video products.In July 2012, the Company closed Javaco and sold substantially all its inventory and fixed assets.The operations of Javaco have been classified as discontinued operations for all periods presented (Note 16). Going Concern These condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("US GAAP"), which contemplates continuation of the Company as a going concern which assumes the realization of assets and satisfaction of liabilities and commitments in the normal course of business. The Company has experienced negative cash flows from operations since inception, has a working capital deficiency of $909,945 and an accumulated deficit of $53,638,045 for the period ended June 30, 2013. The report of the Company’s auditor on the Company’s consolidated financial statements for December 31, 2012 contained cautionary wording related to the Company’s ability to continue as a going concern.This wording was included in their opinion as a result of the assessment that was made by management’s based on their assessment of potential liquidity problems, working capital issues and negative cash flows from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern and to operate in the normal course of business. To date, the Company has funded itsactivities almost exclusively from equity financings. The Company will continue to require substantial funds to continue the expansion of its P2O business to achieve significant commercial production, and to significantly increase sales and marketing efforts. Management’s plans in order to meet its operating cash flow requirements include financing activities such as private placements of its common and/ or preferred stock and issuances of debt and/ or convertible debt instruments. While the Company believes that it will be successful in obtaining the necessary financing to fund its operations, meet regulatory requirements and achieve commercial production goals, there are no assurances that such additional funding will be achieved and that it will succeed in its future operations. The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts of liabilities that might be necessary should the Company be unable to continue in existence. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Consolidation The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Plastic2Oil of NY#1, LLC, JBI (Canada) Inc., John Bordynuik, Inc., JBI CDE Inc., JBI Re One Inc., JBI Re#1 Inc., Plastic2Oil Marine Inc., Javaco, PakIt and Plastic2Oil Land Inc.All intercompany transactions and balances have been eliminated on consolidation.Amounts in the condensed consolidated financial statements are expressed in US dollars. Javaco and PakIt have also been consolidated, however, as mentioned their operations are classified as discontinued operations (Note 16). Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Significant estimates include amounts for impairment of property, plant and equipment, share based compensation, asset retirement obligations, inventory obsolescence, accrued liabilities, valuation of the short term note receivable and accounts receivable exposures. Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. Restricted Cash Restricted cash relates to cash on deposit, which secures the Company’s letter of credit with a banking institution, related to a fuel sales bond. 8 Cash Held in Attorney Trust The amount held in trust represents retainer payments the Company has made to law firms which were being held on its behalf for the payment of future services. Accounts Receivable Accounts receivable represent unsecured obligations due from customers under terms requesting payments upon receipt of invoice up to thirty days, depending on the customer.Accounts receivable are non-interest bearing and are stated at the amounts billed to the customer net of an allowance for uncollectible accounts.Customer balances with invoices beyond agreed upon terms are considered delinquent. Payments of accounts receivable are applied to the specific invoices identified on the customer remittance, or if unspecified, are applied to the earliest unpaid invoice. The allowance for uncollectible accounts reflects management’s best estimate of amounts that may not be collected based on an analysis of the age of receivables and the credit standing of individual customers.The allowances for uncollectible accounts as of June 30, 2013 and December 31, 2012 were $27,810 and $57,991, respectively. Inventories Inventories, which consist primarily of plastics, costs to process the plastic and processed fuel are stated at the lower of cost or market.The Company uses anaverage costing method in determining cost.Inventories are periodically reviewed for use and obsolescence, and adjusted as necessary. Property, Plant and Equipment Property, plant and equipment are recorded at cost.Depreciation is provided using the straight-line method over the estimated useful lives of the various classes of assets, and capital leased assets are given useful lives coinciding with the asset classification they are classified as.These lives are as follows: Leasehold improvements lesser of useful life or term of the lease Machinery and office equipment 3-15years Furniture and fixtures 7years Office and industrial buildings 25years Gains and losses on depreciable assets retired or sold are recognized in the statements of operations in the period of disposal. Repairs and maintenance expenditures are expensed as incurred and expenditures that increase the value or useful life of the asset are capitalized. Construction in Process The Company capitalizes customized equipment built to be used in the future day to day operations at cost. Once complete and available for use, the cost for accounting purposes is transferred to property, plant and equipment, where normal depreciation rates are applied. Impairment of Long-Lived Assets The Company reviews for impairment of long-lived assets on an asset by asset basis when events or circumstances change in the business or the use of the long-lived asset that indicate that the carrying value of such assets may not be recoverable. Impairment is recognized on properties held for use when the expected undiscounted cash flows for a property are less than its carrying amount at which time the property is written-down to fair value. Properties held for sale are recorded at the lower of the carrying amount or the expected sales price less costs to sell. The sale or disposal of a “component of an entity” is treated as discontinued operations. The operating properties sold by the Company typically meet the definition of a component of an entity and as such the revenues and expenses associated with sold properties are reclassified to discontinued operations for all periods presented (Note 16). Asset Retirement Obligation The fair value of the estimated asset retirement obligation is recognized in the consolidated balance sheets when identified and a reasonable estimate of fair value can be made.The asset retirement cost, equal to the estimated fair value of the asset retirement obligation, is capitalized as part of the cost of the related long-lived asset.The asset retirement obligation is depreciated over the asset’s estimated useful life and is included in depreciation and accretion expense on the condensed consolidated statements of income. Increases in the asset retirement obligation resulting from the passage of time are recorded as accretion of asset retirement obligation in the condensed consolidated statements of operations.Actual expenditures incurred are charged against the accumulated obligation.As at June 30, 2013 and December 31, 2012, the Company recorded asset retirement obligations of $29,864 and $29,423, respectively.These costs include disposal of plastic and other non-hazardous waste, site closing labor and testing and sampling of the site upon closure.This liability is included in other long-term liabilities on the condensed consolidated balance sheets. 9 Environmental Contingencies The Company records environmental liabilities at their undiscounted amounts on the condensed consolidated balance sheets as other current or long-term liabilities when environmental assessments indicate that remediation efforts are probable and the costs can be reasonably estimated. These costs may be discounted to reflect the time value of money if the timing of the cash payments is fixed or reliably determinable and extends beyond a current period.Estimates of our liabilities are based on currently available facts, existing technology and presently enacted laws and regulations, taking into consideration the likely effects of other societal and economic factors, and include estimates of associated legal costs. These amounts also consider prior experience in remediating contaminated sites, other companies’ clean-up experience and data released by the Environmental Protection Agency (EPA) or other organizations. The Company’s estimates are subject to revision in future periods based on actual costs or new circumstances. The Company capitalizes costs that benefit future periods and recognizes a current period charge in operation and maintenance expense when clean-up efforts do not benefit future periods. The Company evaluates any amounts paid directly or reimbursed by government sponsored programs and potential recoveries or reimbursements of remediation costs from third parties including insurance coverage separately from the Company’s liability. Recovery is evaluated based on the creditworthiness or solvency of the third party, among other factors. When recovery is assured, the Company records and reports an asset separately from the associated liability on the condensed consolidated balance sheets. No amounts for recovery have been accrued to date. Deposits Deposits represent payments made to vendors for fabrication of key pieces of property, plant and equipment that have been made in accordance with the Company’s agreements to purchase such equipment.Payments are made to these vendors as progress is made on the fabrication of the equipment, with final payments made when the equipment is delivered.Until the Company has possession of the equipment, all payments made to these vendors are classified as deposits on assets.Deposits were $1,484,453 and $839,005 as of June 30, 2013 and December 31, 2012, respectively. Leases The Company has entered into various leases for buildings and equipment. At the inception of a lease, the Company evaluates whether it is operating or capital in nature.Operating leases are recorded as expense in the appropriate periods of the lease.Capital leases are classified as property, plant and equipment and the related depreciation is recorded on the assets.Also, the debt related to the capital lease is included in the Company’s short- and long-term debt obligations, in accordance with the lease agreement. Lease inducements are recognized for periods of reduced rent or for larger than usual rent escalations over the term of the lease. The benefit of a rent free period and the cost of future rent escalations are recognized on a straight-line basis over the term of the lease. Revenue Recognition The Company recognizes revenue when it is realized or realizable and collection is reasonably assured.The Company considers revenue realized or realizable and earned when all of the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) the product has been shipped or the services have been rendered to the customer, (iii) the sales price is fixed or determinable, and (iv) collectability is reasonably assured. P2O sales are recognized when the customers take possession of the fuel since at that stage the customer has completed all prior testing necessary for their acceptance of the fuel. At the time of possession they have arranged for transportation to pick it up and the sales price has either been set in their purchase contract or negotiated prior to the time of pick up through the issuance of a purchase order. The Company negotiates the pricing of the fuel based on the quality of the product and the type of fuel being sold (i.e. Naphtha, Fuel Oil No.6 or Fuel Oil No. 2). Shipping and Handling Costs The Company’s shipping and handling costs were $86,499 and $26,553 for the six month periods ended June 30, 2013 and 2012, respectively.The Company’s shipping and handling costs were $73,142 and $22,627 for the three month periods ended June 30, 2013 and 2012, respectively.Shipping and handling is allocated between inventoriable costs and cost of goods sold for all periods presented, based on the proportion of both inventory and sales. Advertising costs The Company expenses advertising costs as incurred. Advertising costs approximated $5,708 and $2,840 for the six and three month periods ended June 30, 2013 and $19,601 and $13,845 for the six and three month periods ended June 30, 2012, respectively.These expenses are included in selling, general and administrative expenses in the condensed consolidated statement of operations. 10 Research and Development The Company is engaged in research and development activities. Research and development costs are charged as an operating expense of the Company as incurred. For the six month periods ended June 30, 2013 and 2012, the Company expensed $257,646 and $203,637, respectively, towards research and development costs. For the three month periods ended June 30, 2013 and 2012, the Company expensed $147,699 and $108,487, respectively, towards research and development costs.Components of the processors that are fabricated or purchased with research and development plans and then used on the processor in production are capitalized into the cost of the processor and depreciated over the remaining life of the processor. Foreign Currency Translation The condensed consolidated financial statements have been translated into U.S. dollars in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 830. All monetary items have been translated using the exchange rates in effect at the balance sheet date. All non-monetary items have been translated using the historical exchange rates at the time of transactions. Amounts included in the condensed consolidated statement of operations have been translated using the average exchange rate for the periods. For the six months ended June 30, 2013 and 2012, the Company incurred foreign exchange losses of $9,459 and $19,863.For the three months ended June 30, 2013 and 2012, the Company recognized foreign exchange (gains) losses of ($2,198) and $10,502.These amounts are included as selling, general and administrative expenses in the condensed consolidated statements of operations. Income Taxes The Company utilizes the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Loss Per Share The financial statements include basic and diluted per share information. Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period.Diluted net loss per share is computed by dividing net loss by the weighted average number of shares of common stock and potentially outstanding shares of common stock during each period.Common stock equivalents are excluded from the computation of diluted loss per share when their effect is anti-dilutive.For the six and three month periods ended June 30, 2013 and 2012, potentially dilutive common stock equivalents consisted of the Preferred Stock Series B, the Common Stock Warrants and the outstanding stock based compensation awards, which were not included in the calculation of diluted loss per share, as the impact would have been anti-dilutive. Segment Reporting The Company operates in two reportable segments. ASC 280-10, "Disclosures about Segments of an Enterprise and Related Information", establishes standards for the way that public business enterprises report information about operating segments in their consolidated financial statements. Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. Our operating segments include plastic to oil conversion (Plastic2Oil), which includes our fuel sales as well as sales of waste paper fiber and Data Recovery and Migration, our magnetic tape reading segment. Our chief operating decision maker is the Company’s Chief Executive Officer. Concentrations and Credit Risk Financial instruments which potentially expose the Company to concentrations of credit risk consist principally of cash and cash equivalents and accounts receivable. The Company’s policy is to place ourcash and cash equivalents with high credit quality financial institutions that are insured by the FDIC, however, account balances may at times exceed insured limits.The Company extends limited credit to its customers based upon their creditworthiness and establishes an allowance for doubtful accounts based upon the credit risk of specific customers, historical trends and other pertinent information.The Company also routinely makes an assessment of the collectibilty of the short term note receivable and determines its exposure for nonperformance based on the specific holder and other pertinent information. 11 Fair Value of Financial Instruments Fair value is defined under FASB ASC Topic 820 as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or the most advantageous market for an asset or liability in an orderly transaction between participants on the measurement date. Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs. The standard describes a fair value hierarchy based on the levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value.The levels are as follows: ● Level 1 - Quoted prices in active markets for identical assets or liabilities; ● Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or corroborated by observable market data or substantially the full term of the assets or liabilities; and ● Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the value of the assets or liabilities The carrying amounts of cash and cash equivalents, cash held in attorney trust, restricted cash, accounts receivable, accounts payable, accrued expenses, and short term portion of capital leases approximate their fair values because of the short-term nature of these items. Per ASC Topic 820 framework these are considered Level 2 inputs where estimates are unobservable by market participants outside of the Company and must be estimated using assumptions developed by the Company. The short-term note receivable is carried at fair value and is valued using Level 2 inputs, see Note 13. Reclassifications To conform with the basis of presentation adopted in the current year, certain figures previously reported have been reclassified. Specifically, during 2012, the Company identified certain amounts of employee payroll related to employees that were predominantly involved in research and development activities as defined under ASC 730-10-25. Accordingly, it was determined that the employee payroll expenses related to these individuals should be reclassified from selling, general and administrative expenses to research and development for all periods presented.The resulting impact is a reclassification of $201,542 and $106,392 for the six and three month periods ended June 30, 2012.As this is a reclassification between two expense categories, there is no impact on the condensed consolidated balance sheet, net loss, accumulated deficit or cash flows for the all periods presented.Additionally, the opening balances of additional paid in capital and accumulated deficit were overstated and understated by $16,193, respectively.This amount has been reclassified into the correct accounts for the condensed consolidated balance sheet as of December 31, 2012.This reclassification had no impact on the condensed consolidated balance sheet, net loss or cash flows for the periods presented. NOTE 3 - RECENTLY ISSUED ACCOUNTING STANDARDS AND RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS Recently Adopted Accounting Pronouncements There are no recently adopted accounting pronouncements that impact the Company’s financial statements. Recently Issued Accounting Pronouncements Management does not believe that any recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying condensed consolidated financial statements. The Company believes the above discussion addresses its most critical accounting policies, which are those that are most important to the portrayal of the financial condition and results of operations and require management’s most difficult, subjective, or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. NOTE 4 – INVENTORIES, NET Inventories consist of the following: June 30, December 31, Raw materials $ $ Finished goods Obsolescence reserve ) ) Total inventories $ $ 12 NOTE 5 -PROPERTY, PLANT AND EQUIPMENT June 30, 2013 Cost Accumulated Depreciation Net Book Value Leasehold improvements $ $ ) $ Machinery and office equipment ) Furniture and fixtures ) Land - Asset retirement obligation ) Office and industrial buildings ) Fixed assets under capital lease ) Construction in process - $ $ ) $ December 31, 2012 Cost Accumulated Depreciation Net Book Value Leasehold improvements $ $ ) $ Machinery and office equipment ) Furniture and fixtures ) Land - Asset retirement obligation ) Office and industrial buildings ) Fixed assets under capital lease ) Construction in process - $ $ ) $ As of June 30, 2013 and 2012, the Company had recorded impairment losses on property, plant and equipment of $Nil and $192,831, respectively.The charges in the period ended June 30, 2012 related to the impairment of tape reading equipment in the Data Business for $36,500 and the determination that the reactor on the Company’s initial P2O Processor was no longer suitable for use due to the heavy demands placed on it during research and development testing, totaling $156,331. For the six months ended June 30, 2013 and 2012, total depreciation expense consisted of $9,353 and $11,868, respectively, included in Cost of Sales and depreciation of property, plant and equipment and accretion of long-term liability of $397,767 and $276,243, respectively, which is separately disclosed in the condensed consolidated statements of operations. For the three months ended June 30, 2013 and 2012, total depreciation expense consisted of $1,707 and $4,965, respectively, included in Cost of Sales and depreciation of property, plant and equipment and accretion of long-term liability of $203,868 and $139,047, respectively, which is separately disclosed in the condensed consolidated statements of operations. NOTE 6 – SHORT-TERM NOTE RECEIVABLE Upon consummation of the sale of Pak-It, the Company entered into a long-term note receivable (the “Note”) with the buyer of Pak-It in the amount of $500,000.The Note was recorded as of the date of closing at the fair value determined by discounting the face value of the Note using 7%, based on factors considered by the Company at the time of recording the Note.Interest income is amortized into the value of the Note during the life of the Note and is recognized as interest income throughout the term of the Note, which is due on July 1, 2013.Interest income recognized on the Note for the six month periods ended June 30, 2013 and 2012 was $12,278 and $9,350, respectively.Interest income recognized on the Note for the three month periods ended June 30, 2013 and 2012 was $6,139 and $8,186, respectively. As of the date of this filing, the Note had not yet been repaid and the default provisions of the Note had been enacted by the Company.Additionally, the Company has fully reserved for the value of this Note of $500,000, due to the assessment by the Company that it is more likely than not that the Company will be unable to collect the balance of this Note.This amount, as it related to PakIt, a discontinued operation, was recorded as such in the Condensed Consolidated Statement of Operations.The Company continues to work with the buyer of PakIt to negotiate a payment structure amicable to both companies.The Note allows for default provisions for a payment equal to 2% of the total amount overdue.Additionally, the Company has the right to increase the interest rate on the Note to the official prime rate, which is 3.25% as of the date of this filing.The Company is assessing the options permitted to it under the terms of default and security contained within the Note. 13 NOTE 7 – RESTRICTED CASH AND LETTER OF CREDIT June 30, December 31, Restricted Cash securing $100,000 Letter of Credit $ $ During 2012, the Company entered into a letter of credit with one of its financial institutions to secure a performance bond required by a governmental agency for the sale of fuel.This letter of credit is fully secured by restricted cash held by this institution and was not utilized at any point during the period ended June 30, 2013.Restricted cash consists of $100,000 plus interest earned on the balance. NOTE8 - INCOME TAXES The Company calculates its income tax expense by estimating the annual effective tax rate and applying that rate to the year-to-date ordinary income (loss) at the end of the period.The Company records a tax valuation allowance when it is more likely than not that it will not be able to recover the value of its deferred tax assets.For both the six and three month periods ended June 30, 2013 and 2012, the Company calculated its estimated annualized effective tax rate at 0% and 0%, respectively, for both the United States and Canada.The Company had no income tax expense on its $5,270,236 and $6,800,270 pre-tax loss from continuing operations and $500,000 and $83,103 loss from discontinued operations for the six months ended June 30, 2013 and 2012, respectively.The Company recognized no income tax expense based on its $2,555,716 and $4,028,390 pre-tax loss from continuing operations and $500,000 and $23,483 pre-tax loss from discontinued operations for the three months ended June 30, 2013 and 2012, respectively. The Company recognizes the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit. For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the relevant tax authority. The Company recognizes interest accrued on uncertain tax positions as well as interest received from favorable tax settlements within interest expense. The Company recognizes penalties accrued on unrecognized tax benefits within selling, general and administrative expenses. As of June 30, 2013 and 2012, the Company had no uncertain tax positions. The Company does not anticipate any significant changes to the total amounts of unrecognized tax benefits in the next twelve months. The years ending December 31, 2009 through December 31, 2012 are open tax years. NOTE9 –MORTGAGE PAYABLE AND CAPITAL LEASES June 30, December 31, Mortgage in the amount of $280,000 Canadian dollars, bears simpleinterest at 7% per annum, secured by the land and building, and matures on June 15, 2015. Principal and interest are due, in their entirety, at maturity. $ $ Equipmentcapital leasebears interest at 5.0% per annum, secured by the equipment and matures in April 2015, repayable in monthly installments of approximately $360. Equipment capital lease, bears interest at 5.85% per annum, secured by the equipment and matures in November 2015, repayable in monthly installments of approximately $516 Equipmentcapital leasebears interest at 3.9% per annum, secured by the equipment and matures on May 10, 2015, repayable in monthly installments of approximately $1,194. 22,935 Less: current portion $ $ The following annual payments of principal are required over the next three years in respect of the mortgage and capital leases: Annual Payments To June 30, 2014 $ To June 30, 2015 To June 30, 2016 Total repayments $ 14 NOTE10 – COMMITMENTS AND CONTINGENCIES Commitments Plastic2Oil Marine, Inc., one of the Company’s subsidiaries, which is currently not operating, entered into a consulting service contract which includes the minimum future payment is equal to fifty percent of the operating income generated from the operations of two of the most profitable processors and 10% from all the other processors. The Company leases the JBI Recycling Facility in Thorold, Ontario, Canada with terms remaining of up to 17 years. The Company’s lease on the Recycling Facility contained both a rent free period as well as rent escalations. In order to recognize these items on a straight-line basis over the term of the lease the Company has recorded a deferred rent liability of $66,037 and $60,277, which is included in accrued liabilities at both June 30, 2013 and December 31, 2012, respectively. All future payments required under various agreements are summarized below: To June 30, 2014 $ To June 30, 2015 To June 30, 2016 To June 30, 2017 To June 30, 2018 Thereafter Total $ Contingencies In August 2010, a former employee filed a complaint against the Company’s subsidiary alleging wrongful dismissal and seeking compensatory damages. The Company denied the validity of the contract which was signed by the former employee as employee and president of the subsidiary. The Company entered into negotiations with the former employee to trade-off some of the benefits of the alleged employment agreement in return for repayment of debts to the Company incurred by the former employee while in the employment of the Company’s subsidiary.The debt in the amount of $346,386 was written off.Prior to December 31, 2011, the former employee settled the dispute with the Company and agreed to repay $250,813 to the Company.The employee owns shares of the Company and will sell and use the proceeds to make the repayments.The Company recognizes these receipts as recoveries when realized.As of June 30, 2013, the Company has received $106,250 of repayments; including $Nil and $42,000 of repayments received during the six and three month periods ended June 30, 2013 and 2012, respectively.These recoveries of bad debt are included in selling, general and administrative expenses. As previously reported, on July 28, 2011, certain of the Company’s stockholders filed a class action lawsuit against the Company and Messrs. Bordynuik and Baldwin on behalf of purchasers of its securities.In an amended complaint filed on July 10, 2012, these stockholders sought to represent such purchasers during the period from August 28, 2009 through January 4, 2012.The original and amended complaints in that case, filed in federal court in Nevada, allege that the defendants made false or misleading statements, or both, and failed to disclose material adverse facts about the Company’s business, operations and prospects in press releases and filings made with the SEC. Specifically, the lawsuit alleges that the defendants made false or misleading statements or failed to disclose material information, or a combination thereof regarding: (1) that certain media credits (“Media Credits”) were substantially overvalued; (2) that the Company improperly accounted for acquisitions; (3) that, as such, the Company's financial results were not prepared in accordance with Generally Accepted Accounting Principles; and (4) that the Company lacked adequateinternal and financial controls.During the quarter ended June 30, 2012, a lead plaintiff was appointed in the case and an amended complaint was filed. The defendants’ answer to the amended complaint was filed during the fourth quarter of 2012. On August 8, 2013, JBI, Inc., (the “Company”) entered a stipulation agreement (the “Stipulation Agreement”) in potential settlement of the previously reported class action lawsuit filed by certain stockholders of the Company against the Company and Messrs. Bordynuik and Baldwin (both former officers of the Company) on behalf of a settlement class consisting of purchasers of the Company’s common stock during the period from August 28, 2009 through January 4, 2012 (the “Proposed Class Period”).Under the Stipulation Agreement, the Company would agree to issue shares of its common stock that will comprise a settlement fund.The number of shares to be issued will be dependent on the price per share of the Company’s common stock during a period preceding the date of the Court’s entry of final judgment in the case (the “Judgment Date”).If the price of the Company’s common stock is less than $0.50 per share based upon the average closing price for the 90 trading days preceding the Judgment Date, the Company would issue 3 million shares of its common stock. If the price of the Company’s common stock is between $0.50 and $0.70 per share, based upon the same 90-day average closing price, the Company would issue 2.5 million shares of its common stock.If the price of the Company’s common stock is more than $0.70 per share based upon the same 90-day average closing price the Company will issue 1.75 million shares of its common stock.The shares will not be distributed to class members in kind.At any time after final approval by the Court, class counsel would have the option to sell all or any portion of such shares for the benefit of class members, subject to certain volume limitations.Plaintiff’s counsel’s attorneys’ fees, subject to Court approval, would be paid out of the settlement fund.The Company would also pay settlement-related costs up to a maximum of $200,000.The plaintiffs and each of the class members who purchased the Company’s common stock during the Proposed Class Period and alleged they were damaged would be deemed to have fully released all claims against the Company and other defendants upon entry of judgment. As previously reported, on January 4, 2012, the Securities and Exchange Commission filed a civil complaint in federal court in Massachusetts against the Company. The complaint alleges that the Company reported materially false and inaccurate financial information in its financial statements (which were later restated) for the third quarter of 2009 and the year end 2009 by overvaluing Media Credits on its balance sheet, in violation of, among other things, the antifraud, reporting, books and records, internal controls and periodic report certification provisions of the U.S. Securities Laws. The Complaint named the Company’s former Chief Executive Officer and current Chief of Technology, John Bordynuik, and its former Chief Financial Officer, Ronald Baldwin, Jr., as co-defendants. Among other relief requested, the complaint sought an order requiring the defendants to pay unspecified disgorgement and civil penalty amounts.The SEC approved a settlement under which the Company and its former Chief Executive Officer and current Chief of Technology, John Bordynuik, would pay fines of $150,000 and $110,000, respectively, and consent to the imposition of injunctions against future violations.During the quarter ended March 31, 2013, the court approved this settlement and the Company paid $150,000 which had previously been accrued for and was classified as cash held in attorney trust at December 31, 2012.This case has been completely settled by the Company. 15 As previously reported, on March 16, 2012, a stockholder derivative suit was filed in the U.S. District Court in the State of Massachusetts, naming the Company as a nominal defendant and naming as defendants each member of the Board of Directors (the “Board”) of the Company, including former directors and the Company’s current Chief of Technology, Mr. John Bordynuik.The complaint alleges that the individual members of the Board breached their fiduciary duties to the Company in connection with the alleged improper accounting treatment of the Media Credits and public disclosures regarding the status of its Plastic2Oil, or P2O, process.During the third and fourth quarters of 2012, the individual defendants filed a motion to dismiss the complaint arguing, among other things, that the plaintiff stockholderfailed to allege sufficient facts demonstrating that presenting a demandto the Company’s Board of Directors prior to filing suit would have been futile.The plaintiff filed an opposition to this motion and the Company replied to that opposition.On June 26, 2013, the Court issued an Order allowing the motion and dismissing the case without prejudice. On April 25, 2013, plaintiffs ASPTO LLC, Plastic2Oil of Clearwater 1 LLC, and ES Resources LLC filed suit against the Company in the Circuit Court of Pinellas County, Florida, alleging breaches of certain contracts and seeking unspecified damages.The Company thereafter removed the case to the United States District Court for the Middle District of Florida, and filed a motion to dismiss certain counts of the Complaint.That motion is pending; the Court has not ruled upon it.The Company cannot predict the outcome of this matter at this time. At June 30, 2013, the Company is involved in litigation and claims in addition to the above mentioned legal claims, which arise from time to time in the normal course of business.In the opinion of management, based upon the information and facts known to them, any liability that may arise from such contingencies would not have a material adverse effect on the condensed consolidated financial statements of the Company. NOTE 11 – STOCKHOLDERS’ EQUITY Common Stock and Additional Paid in Capital Between December 30, 2011 and January 6, 2012, JBI, Inc. (the “Company”) entered into separate Subscription Agreements (the “Purchase Agreements”) with 13 investors (the “Purchasers”) in connection with a private placement of units consisting of one share of common stock and a warrant (the “Warrants”) to purchase shares of common stock for $2.00.In addition to the units sold, the Purchasers were provided a price protection clause in which all of the Purchasers would be made whole should the Company consummate another private placement with an offering price of less than $1.00 per share (the “Make Whole Provision”).This provision was valid for a total offering price of up to $5,000,000, at which time the Purchasers would be made whole and then the Make Whole Provision would be terminated.On January 6, 2012, the Company assessed the likelihood of enacting the Make Whole Provision contained in the Purchase Agreements.At that time, the Company had begun to discuss options for another private offering to be consummated near the end of the first quarter of 2012.The Company determined that it would perform an offering similar to the prior offering in which the Company would offer a share of Common Stock and a Warrant.Based on the expected value of the Warrants contemplated in this proposed new financing transaction, the Company determined that it was certain that it would trigger this Make Whole Provision and be required to perform under this Make Whole Provision.As such, a liability was recorded for the fair value of the Equity Derivative Liability in the amount of $1,214,455, based on the 100% probability of this Make Whole Provision being enacted at the market price of the Company’s common stock as of January 6, 2012.At March 31, 2012, the Company again assessed the likelihood of enacting the Make Whole Provision.Based on the discussions with a number of investors, the Company determined that again, it was a certainty that this clause would be triggered based on the discussions of a possible private placement under the considerations outlined above.As such, the Company remeasured the Equity Derivative Liability at the fair value of $1,000,643 based on the market price of the Company’s common stock as of March 31, 2012, which resulted in a gain of $213,812. On May 15, 2012, the Company consummated a Private Placement which offered shares of common stock at a price of $0.80 per share.As such, this Make Whole Provision was affected, resulting in the Company issuing an additional 880,250 shares of the Company’s common stock to these investors.These shares were issued at a market price of $1.13/ share.This resulted in gains recorded on the Make Whole Provision of $305,798 and $91,986, recorded during the six and three months ended June 30, 2012. During the first quarter of 2013, the Company issued 34,247 shares of common stock for services rendered that had previously been subscribed.These shares were valued at $0.73 per share, on the date of approval by the Board of Directors. During the second quarter of 2013, the Company issued 51,168 shares of common stock for services rendered that had previously been subscribed.These shares were valued at $0.70 per share, on the date of approval by the Board of Directors. During the second quarter of 2013, the Company issued 11,911 shares of common stock for services rendered.These shares were valued at $0.46 per share, on the date of approval by the Board of Directors. Warrants Pursuant to a private placement that took place between December 30, 2011 and January 6, 2012, the Company issued 1,997,500 warrants to purchase shares of common stock for $2.00 to the subscribers of the December 2011/ January 2012 private placements.The warrants have an eighteen month term from the date of issuance, such issuance dates ranged from January 6, 2012 through August 29, 2012.As of June 30, 2013, all 1,997,500 warrants were still outstanding.On July 6, 2013 1,741,500 warrants expired and their value of $1,776,330 will be reclassified as additional paid in capital.As of the date of their issuance, the warrants were determined to have a fair value of $1.02.The Company determined this valuation through use of a binomial pricing model, the assumptions in valuing these Warrants consisted of: ● Volatility – 163.67%, based on the Company’s Historical Stock Price ● Probability of Occurrence – 100%, based on the expectation and discussions the Company held with additional investors during and after the consummation of this private placement ● Risk Free Rate – 2.70%, based on the long-term US Treasury rate Preferred Stock Series A Preferred Stock The Company’s founder and current Chief of Technology holds all 1,000,000 outstanding shares of the Company’s issued and outstanding Series A Preferred Stock.These shares have no economic participation rights, however, they carry super voting rights in which each share of Preferred Stock has 100:1 times the voting rights of each share of common stock. Series B Preferred Stock The Series B Preferred Stock was created pursuant to the Certificate of Designation setting forth the powers, designations, preferences, rights, qualifications, limitations and restrictions of the Series B Convertible Preferred Stock filed with the Secretary of State of the State of Nevada on December 24, 2012 (the “Series B Designation”).Pursuant to the Series B Designation, the Series B Preferred Stock are convertible at the election of the holder into shares of Common Stock, par value $0.001 per share, of the Company, at the rate of seven (7) shares of Common Stock for each share of Series B Preferred Stock,subject to proportional adjustment for stock splits, combinations, consolidations, stock dividends, stock distributions, recapitalizations, reorganizations, reclassifications and other similar events. Upon any conversion, a holder of shares of Series B Preferred Stock must convert all shares of Series B Preferred Stock then held by such holder. All shares of Series B Preferred Stock that remain outstanding on June 30, 2014 shall be automatically converted into Common Stock. Pursuant to the Series B Designation, in the event of the liquidation, dissolution or winding up of the Company, the holders of the Series B Preferred Stock shall be entitled to receive out of assets of the Company available for distribution to stockholders of the Company, prior and in preference to any distribution to the holders of any other capital stock of the Company, an amount per share of Series B Preferred Stock equal to the original purchase price for such shares of Series B Preferred Stock. The holders of the Series B Preferred Stock will vote together with the Common Stock and not as a separate class, except as otherwise required by law.Each share of Series B Preferred Stock will have a number of votes equal to the number of shares of Common Stock then issuable upon conversion of such shares of Series B Preferred Stock. The approval of the holders of a majority of the Series B Preferred Stock will be required to amend the Certificate of Designation or to alter or change the rights, preferences or privileges of the shares of Series B Preferred Stock in a manner that adversely affects such shares. 16 The holders of the Series B Preferred Stock shall not be entitled to receive dividends on the Series B Preferred Stock; provided, however, in the event the Board of Directors of the Company (the “Board”) declares and pays a dividend in respect of any Common Stock, then the Board shall declare and pay to the holders of the Series B Preferred Stock in an amount per share of Series B Preferred Stock equal to the number of shares of Common Stock into which the Series B Preferred Stock is convertible on the record date established by the Board or under applicable law for such dividend multiplied by the per share amount declared and paid in respect of each share of Common Stock. The Series B Preferred Stock was valued at the subscribed amount of $3.50 per share of Series B Preferred Stock, or $0.50 per share of the underlying common stock, less issue costs.A total of 2,300,000 shares of Series B Preferred Stock was issued. The beneficial conversion feature was valued using the number of common shares available upon conversion of all shares of Series B Preferred Stock and the differential between the closing market price of the Company’s Common Stock on the date of the execution of the subscription agreements and the exercise price of the conversion option, the number of shares and market prices are as follows: Date of Closing Preferred Shares Issued Closing Market Price December 27, 2012 $ December 31, 2012 $ January 11, 2013 $ January 17, 2013 $ January 31, 2013 $ Total The beneficial conversion feature was valued at $2,451,378 on the Preferred Stock Subscribed as at December 31, 2012, and issued during the period ended June 30, 2013, and at $2,817,622 on the additional Preferred Stock Series B shares issued during the period. The beneficial conversion feature is then amortized into accumulated paid in capital as a deemed dividend, since the conversion option may be exercised at any time, the beneficial conversion feature will be amortized over eighteen months, which is the term of the conversion option. During the period ended June 30, 2013, the Company recognized a deemed dividend of $1,681,684 related to the amortization of the beneficial conversion feature. The Company incurred stock issuance costs in relation to the Series B Preferred Stock in the amounts of $29,361 as of December 31, 2012 and an additional $39,154 during the period ending June 30, 2013. NOTE 12 – STOCK-BASED COMPENSATION PLANS AND AWARDS The Company’s 2012 Long Term Incentive Plan (the “2012 Plan”) provides for the issuance of stock options, restricted stock units and other stock-based awards to members of management and key employees. The 2012 Plan is administered by the compensation committee of the board of directors of the Company, or in the absence of a committee, the full board of directors of the Company. Valuation of Awards The per-share fair value of each stock option with a service period condition was determined on the date of grant using the Black-Scholes option pricing model based upon the following assumptions: Six and Three Months Ended June 30, Expected life (in years) Risk-free interest rate 0.50%-0.58 % 0.77% - 0.78 % Expected volatility 141.38%-142.64 % 154.30% - 157.14 % Expected dividend yield 0 % 0 % 17 Stock Options A summary of stock option activity for the six months ended June 30, 2013 and 2012 is as follows: Options Outstanding Stock Options Weighted- Average Exercise Price Aggregate (1) Intrinsic Value Balance as of December 31, 2012 $ $ - Granted - Exercised - - - Cancelled - Balance as of June 30, 2013 $ $ - Options Outstanding Stock Options Weighted- Average Exercise Price Aggregate (1) Intrinsic Value Balance as of December 31, 2011 - $ - $ - Granted - Exercised - - - Cancelled - - - Balance as of June 30, 2012 $ - $ - Amounts represent the difference between the exercise price and the fair value of common stock at period end for all in the money options outstanding based on the fair value per share of common stock.As of June 30, 2013 and 2012, no stock options that had been granted were “in the money.” The following table summarizes the restricted stock activities for the six months ended June 30, 2013 and 2012: Number of Shares Weighted- Average Grant-Date Fair Value Unvested at December 31, 2012 - $
